DETAILED ACTION

This action is in response to the application filed on 7/8/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malinin et al. (US 2017/0250612). 	Regarding claims 1 and 14, Malinin et al. discloses (see fig. 1-6) an isolated power converter, comprising: a) a primary side (primary side of T1) having a primary winding (Np) and a primary power transistor (104); b) a secondary side (secondary side of T1) having a secondary winding (Ns) and a secondary power transistor (128); c) a secondary control circuit (150) configured to change a voltage across the secondary winding (operation of 150 controlling 128, which changes the voltage across Ns. See paragraph 0062) to change a voltage across the primary winding during a period when both the primary power transistor and the secondary power transistor are in a turn-off state (see paragraph 0062 and see fig. 2); and d) a primary control circuit (102) configured to control switching states of the primary power transistor (102 controlling the operation of 104), such that an output signal of the isolated power converter matches an output demand (see paragraph 0062). 	Regarding claims 2, Malinin et al. discloses (see fig. 1-6) that the secondary control circuit (150) is configured to change the voltage across the secondary winding by turning on the secondary power transistor at different time periods (see paragraph 0062 and fig. 2), thereby transmitting different types of data to the primary control circuit (see paragraph 0062), wherein the data is associated with the output demand (see paragraph 0062). 	Regarding claim 3, Malinin et al. discloses (see fig. 1-6) that the secondary control circuit (150) is configured to control the secondary power transistor (128) to be turned on at least once during the different time periods and to maintain a turn-on state of the secondary power transistor for a first time, in order to change the voltage across the secondary winding (see paragraph 0062, 0075-0076). 	Regarding claims 4 and 16, Malinin et al. discloses (see fig. 1-6) that the secondary control circuit (150) is configured to divide the different time periods according to a voltage across two power terminals of the secondary power transistor (see fig. 5). 	Regarding claim 7, Malinin et al. discloses (see fig. 1-6) that the primary control circuit (102) is configured to adjust the switching state of the primary power transistor according to the type of the received data to adjust the output signal of the isolated power converter (operation of 102 controlling the operation of 104 based on the data received). 	Regarding claims 14, Malinin et al. discloses (see fig. 1-6) a method of data transmission applied to an isolated power converter, wherein the isolated power converter comprises a primary side (primary side of T1) having a primary winding (Np) and a primary power transistor (104), and a secondary side (secondary side of T1) having a secondary winding (Ns) and a secondary power transistor (128), the method comprising: a) changing a voltage across the secondary winding to change a voltage across the primary winding during a period when both the primary power transistor and the secondary power transistor are in a turn-off state (see paragraph 0062 and fig. 2); and b) transmitting different types of data to the primary side (see paragraph 0062). 	Regarding claim 15, Malinin et al. discloses (see fig. 1-6) controlling the secondary power transistor (128) to be turned on at least once during different time periods (see paragraph 0062 and fig. 2) and maintaining a turn-on state of the secondary power transistor (128) for a first time, so as to change the voltage across the secondary winding (see paragraph 0062, 0075-0076).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinin et al. (US 2017/0250612) in view of Abbo et al. (US Patent 10687404). 	Regarding claim 6, Malinin et al. does not disclose that the primary control circuit is configured to detect the change of the voltage across the primary winding during the different time periods to identify a corresponding type of the data. 	Abbo et al. discloses (see fig. 3) that a primary control circuit (130) is configured to detect a change of a voltage across a primary winding during different time periods (operation of 130 detecting variations in the voltage across 120) to identify a corresponding type of a data (operation of 130). 	Therefore it would have been obvious to one having ordinary skill in the at the time the invention was filed to modify the converter of Malinin et al. to include the features of Abbo et al. because it provides for a reduction in footprint and area required for communication elements and thus allows for favorable integration of function and reduction of cost.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinin et al. (US 2017/0250612). 	Regarding claim 13, Malinin et al. does not disclose that the primary control circuit and the secondary control circuit are respectively integrated in a single chip. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the primary control circuit and the secondary control circuit be respectively integrated in a single chip, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the at the time the invention was filed to modify the converter of Malinin et al. to include the features of having the primary control circuit and the secondary control circuit be respectively integrated in a single chip, because it provides for a reduction in footprint and area required for power management elements and thus allows for favorable integration of function and reduction of cost.
Allowable Subject Matter
Claims 5, 8-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Yang et al. (US Patent 8774254) discloses a control circuit for a flyback power converter with bidirectional communication channel.  	Matsuda (US Patent 10958106) discloses a control device and power transmitting device.  	Ha et al. (US 2021/0135586) discloses a converter system for data transmission inside a converter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838